Citation Nr: 1620198	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to May 9, 2012, and in excess of 20 percent thereafter.
 
2.  Entitlement to an initial rating for peripheral neuropathy of the left lower extremity in excess of 10 percent prior to May 9, 2012, and in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2013 rating decision, the RO increased the rating for peripheral neuropathy in each leg from 10 percent to 20 percent, effective May 10, 2012

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In April 2012, the Board remanded the case to the RO for additional development.  The requested development has been completed and the case is once again before the Board. 

Additional evidence was received since the last supplemental statement of the case.  However, in December 2015, the Veteran's representative waived RO consideration of this evidence.  


FINDINGS OF FACT

1.  From August 31, 2004 through March 8, 2010, the peripheral neuropathy of the right leg and the left leg most closely approximated mild incomplete paralysis.   
 
2.  Since March 9, 2010, the peripheral neuropathy of the right leg and the left leg most closely approximated moderate incomplete paralysis.  

CONCLUSIONS OF LAW

1.  For the period from August 31, 2004 through March 8, 2010, the requirements for a rating in excess of 10 percent for radiculopathy of the right lower leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).
 
2.  For the period from August 31, 2004 through March 8, 2010, the requirements for a rating in excess of 10 percent for radiculopathy of the left lower leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).
 
3.  Since March 9, 2010, the requirements for a rating of 20 percent, but no higher, for radiculopathy of the right lower leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2015).
 
4.  Since March 9, 2010, the requirements for a rating of 20 percent, but no higher, for radiculopathy of the left lower leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports. 

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, updated VA treatment records were obtained and        the Veteran was provided with a VA examination.  The Veteran was also asked     to provide the names of all medical providers treating him since January 2009,     but indicated that he only receives VA treatment for the claimed disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).   

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs   a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to his treatment history, symptoms, and functional impairment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating for Peripheral Neuropathy for Each Leg

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service connected for peripheral neuropathy of each leg as secondary to his diabetes mellitus disability.  The Veteran's right and left leg peripheral neuropathy disabilities are rated under the provisions of 38 C.F.R. § 4.214a, Diagnostic Code 8520 (paralysis of the sciatic nerve).

Under Diagnostic Code 8520, an 80 percent rating is assigned for complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost).  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular dystrophy.  A 40 percent rating is assigned for moderately severe incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; and, a rating of 10 percent is assigned for mild incomplete paralysis.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree    of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board notes that terms "mild," "moderate" and "severe" under Diagnostic Code 8520 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board's review of medical records from the effective date of service connection in August 2004 to January 2009 demonstrated that the Veteran had normal motor function and strength.  Sensation, however, was sometimes decreased but at other times, it was normal.  The Veteran also complained of a burning pain in his lower extremities, but this too varied.  

For instance, in a VA examination in October 2004 regarding another leg disability, the Veteran complained of burning pain, but motor strength and sensation were normal.  In December 2004, a private orthopedic surgeon noted muscle strength was normal and he had a diminished loss of touch sensation only in the lateral calf and foot and dorsum of the foot.

In February 2005, the Veteran began anodyne treatment at Baptist Memorial Hospital.  By the end of the month, he had increased sensation, and he believed he was "walking good."  The burning pain was gone.  By March 2005, the Veteran had markedly improved sensation of the feet and the numbness had nearly resolved.  

In March 2007, the Veteran's sensation was normal in both feet in a monofilament test.  In July 2007, Dr. B.C., the Veteran's private neurologist, noted good motor strength and normal tone.  Sensation, however, was decreased.

Since May 2006, the Veteran has also received care at VA medical center (VAMC).  The VA caregivers varied in their assessment of the Veteran's peripheral neuropathy.  A podiatrist in June 2008 characterized Veteran as having severe diabetic neuropathy with findings such as absent sensation bilaterally in the monofilament test but a diminished vibration sense in the right foot and diminished in the left.  His primary VA caregiver, however, noted normal sensation in the feet in November 2008.  The Veteran carried a cane but did not appear to actually use it for support.  The VAMC records from August 2008, November 2008, and March 2009, reveal the Veteran reported no falls.  

The Veteran was provided a VA examination in January 2009.  He reported that during one anodyne therapy session, the therapist found a nail stuck under the right foot.  At present, he complained of constant burning and pain sensation in both legs extending to the feet.  He could not stand long, 15-20 minutes, and then he needed to shift position.  He could sit for 45-60 minutes.  

Upon examination, the Veteran's muscle tone and bulk were normal.  Strength was 5/5.  He had normal knee reflexes but the ankle reflexes were down.  Although the left leg was equivocal, the right leg positional sense was intact.  Heel to toe coordination was intact.  The Veteran could walk unassisted but he carried a cane to avoid falls.  The Veteran had difficulty with his tandem walk.  The monofilament test revealed a patchy loss over the dorsum and plantar aspects of both feet, but was intact over the legs.  A subsequent EMG/NCS in April 2009 showed evidence of mild sensorimotor polyneuropathy.  The examiner believed the peripheral neuropathy in each leg had a moderate effect on chores and driving (stopping every 100 to 150 miles).  It prevented sports and recreation.  It had no effect on activities of daily living except the Veteran could not stand for too long.  

In June 2009, the VA podiatrist noted absent sensation in both the monofilament and vibratory tests.  In July 2009, however, the VA medical provider noted no neurological deficits, motor or sensation, and the Veteran had no complaints.  

On March 9, 2010, the Veteran reported falling twice in the prior three months.  In September 2010, the Veteran was assessed by a kinesotherapist who noted that the Veteran ambulated with a cane but had impaired balance during ambulation.  He was functional around his house but not a functional community ambulatory.  The kinesotherapist recommended a four wheeled scooter for community distances.  

In May 2011, the Veteran reported falls after he slipped.  In September 2011, the Veteran reported falling after his leg gave way.  Another note that month indicated the Veteran used a scooter for long distances but could independently ambulate into the examination room.  He had an altered gait attributed to arthritis.  There was no muscle weakness or atrophy.  The Veteran did not have any gross motor/sensation deficits or actual weakness.  

In May 2012, the Veteran received a VA examination regarding his peripheral neuropathy disability.  The VA examiner reported no pain but the Veteran had moderate paresthesias and/or dysesthesias in the lower extremities.  Muscle strength was normal.  Sensation was decreased in the lower legs, ankles, feet, and toes.  The individual nerves of the lower extremities were normal.  

In February 2013, the Veteran had burning and paresthesias and diminished sensation with vibration sense absent in the left lower extremity.  Nevertheless,    the Veteran could tolerate the pain.  In October 2013, the Veteran had normal monofilament sensation bilaterally in his legs but vibration sense was absent bilaterally.  

In November 2014, the Veteran reported no falls within the prior twelve months, but in February 2015, the Veteran reported he had a recent fall because he could  not feel his feet.  

The Veteran has submitted statements and testified that he experiences a lot of pain in his legs and feet.  He can only work a short period of time before resting due to the pain.  He has little or no feeling in his feet.  He has also fallen due to loss of feeling in his feet.  The pain affects his sleep. 

After a careful review of the evidence, the Board finds for the period from August 31, 2004 through March 8, 2010, the Veteran's peripheral neuropathy disabilities most closely approximated mild incomplete paralysis for each leg.  The Veteran's disability was exclusively sensory, which as noted earlier results in a finding of mild severity, or a 10 percent rating.  Further, although it appears he has decreased sensation, it varied as to whether it was present and to what extent.  The peripheral neuropathy also responded to treatment and sensation improved.  During these examinations there was no sign of weakness or atrophy in either lower extremity.  It was noted the Veteran's gait was not normal, but that was due to arthritis.  Further, although the Veteran testified that an anodyne therapist found a nail in his foot that he did not realize was present, no such findings are contained in the anodyne therapy records. 

Reconciling the VA examinations, treatment notes, and the Veteran's statements into a consistent picture, the Board finds that these symptoms, their level of severity, and effect do not represent a disability indicating moderate right or         left leg neuropathy prior to March 9, 2010.  Numbness and tingling, pain, and sensation loss are contemplated by a 10 percent evaluation for mild bilateral lower extremity neuropathy.  Accordingly, his disability approximated no more than mild incomplete paralysis prior to March 8, 2010.  The Board finds that a higher rating of 20 percent is not warranted without more severe sensory findings, including a more constant loss of sensation, pain, and numbness and tingling having a greater functional impact.

On March 9, 2010, and frequently thereafter, the Veteran reported falling due to his peripheral neuropathy disabilities.  In September 2010, he was given a motorized scooter to assist him when he left his house.  Thus, the evidence demonstrated the Veteran's sensory symptoms were having a greater functional impact as of March 9, 2010.  Further, the May 2012 VA examiner noted moderate levels of paresthesia and dysesthesia.  Accordingly, the criteria for a 20 percent rating are met from March 9, 2010.  Further, as the evidence has not distinguished a significant difference between each extremity, and resolving all doubt in the Veteran's      favor, increased 20 percent ratings are warranted for both lower extremities.  

The Board has considered whether a rating higher than 20 percent should be granted effective from March 9, 2010, but finds the Veteran's disability picture did not approximate "moderately severe" incomplete paralysis.  Examination showed no clinical indication of weakness (motor examination showed normal strength and tone in the bilateral lower extremities without atrophy) and thus there is no indication the Veteran's functional impairment such as falling was due to motor nerve involvement.  The schedular criteria mandate that wholly sensory nerve disabilities that has not resulted in paralysis or also includes motor involvement be rated no higher than 20 percent.

Except as noted, the Board has found no distinct period prior to March 9, 2010 during which the criteria for higher evaluations were met, so further staged ratings are not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The same reasoning applies for a higher rating than 20 percent for the period after March 9, 2010. 

Other Considerations 

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, to include loss of sensation, decreased mobility, pain and numbness, and provide for additional or more severe symptoms than currently shown by the evidence.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  During the course of the claim the Veteran has not alleged  and the record does not reflect that he is unemployable due solely to his service-connected lower extremity neuropathy.  The VA examinations in January 2009   and May 2012 reveal the Veteran stopped working due to a work related injury      to his lower back resulting in a laminectomy.  Accordingly, a claim for a TDIU due to his lower extremity neuropathy has not been reasonably raised, and no further action pursuant to Rice is necessary.

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

A rating in excess of 10 percent for right leg peripheral neuropathy prior to March 9, 2010, is denied.

A rating in excess of 10 percent for left leg peripheral neuropathy prior to March 9, 2010, is denied.

A rating of 20 percent for right leg peripheral neuropathy from March 9, 2010 is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating of 20 percent for left leg peripheral neuropathy from March 9, 2010 is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 20 percent for right leg peripheral neuropathy from March 9, 2010 is denied. 

A rating in excess of 20 percent for left leg peripheral neuropathy from March 9, 2010 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


